Citation Nr: 0707264	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-14 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right knee 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.  In 
September 2006, the veteran testified at a travel board 
hearing.

At the September 2006 hearing, the veteran appeared to claim 
service connection for a back condition, as secondary to a 
bilateral knee condition.  As this claim has not been 
developed for appellate review, the Board refers it to the RO 
for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

At the September 2006 hearing, the veteran testified that it 
is possible that his right knee disability is related to his 
service-connected left knee disability.  The veteran stated 
that he favors one leg when he walks.

The veteran's December 1969 separation exam notes a sprained 
right knee in 1968.  The examination record also shows a 
history of a trick knee due to a field injury in May 1968 and 
July 1968.  A May 1968 clinical record and July 1968 medical 
note a left knee injury, but are negative for a right knee 
injury.

The Board finds that a VA examination is needed in this case 
because the veteran has current evidence of a right knee 
disability and there is evidence of record tending to 
indicate a right knee injury may be related to a service-
connected disability.  38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  This review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
an opinion as to whether it is as likely 
as not (50 percent probability or greater) 
that the veteran's right knee condition is 
due to or is aggravated by his service-
connected left knee disability.

2.  Following completion of the foregoing, 
readjudicate the issue on appeal.  If the 
decision remains adverse to the veteran, 
he should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, the case should be 
returned to the Board.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may result in the denial of 
the claim.  See 38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

